People v Olivares (2014 NY Slip Op 08132)





People v Olivares


2014 NY Slip Op 08132


Decided on November 20, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 20, 2014

Renwick, J.P., Saxe, Moskowitz, DeGrasse, Richter, JJ.


5116/11 13568 779/12 13567

[*1] The People of the State of New York, Respondent, —
vJuan Olivares, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Cheryl Andrada of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Ryan Gee of counsel), for respondent.

Appeals having been taken to this Court by the above-named appellant from judgments of the Supreme Court, New York County (Edward J. McLaughlin, J.), rendered on or about August 21, 2012,
Said appeals having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentences not excessive,
It is unanimously ordered that the judgments so appealed from be and the same are hereby affirmed.
ENTERED: NOVEMBER 20, 2014
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.